DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/24/2021 has been entered.

 Response to Arguments
Applicant's arguments filed 3/24/2021 have been fully considered but they are moot in view of the new grounds of rejection necessitated by applicant’s amendment to the claims.

Claim Rejections - 35 USC § 112
	Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13, line 24 (last line), states “predicting one or more characteristics of the drilling fluid from the modeling”.   However, the velocity profiles are used to obtain rheological properties and the rheology of the drilling fluid is then modeled thus the rheology is established.  To then predict rheological properties of the drilling fluid is not understood.  The specification merely discusses predicting drilling characteristics (as opposed to drilling fluid characteristics) such as rate of penetration (published para. [0030]) but it is unclear if this is what is intended by the claim language. 

Claim Rejections - 35 USC § 103
	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 5, 8, 12-14, 16-17, 20, 22, 24-26, 28, 30 are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (US6378357 herein after “Han”) in view of Jamison et al. (US 20140166361 herein after “Jamison”).
Claim 1:  Han teaches a system for rheology measurement of a drilling fluid (Han discusses measurement of a fluid flow in a flow stream as well as related art including hydraulic fracture fluid therefore it is understood that the fluid can be any flowing fluid including non-Newtonian fracture fluid; col. 1, lines 7-60) comprising:
	 an ultrasound transmitter (transmitter T, Figs. 1-2; the transmitter transmits an acoustic signal into the fluid flow; col. 2, lines 18-26), wherein the ultrasound transmitter converts electrical signals into ultrasound pulses, wherein the ultrasound pulses are directed into the fluid (that it how acoustic transmitters operate, by turning an electrical signal into an acoustic/mechanical signal);
	 an ultrasound receiver(acoustic receiver R, Figs. 1-2; col. 2, lines 18-26), wherein the receiver receives the ultrasound pulses from the fluid, wherein the receiver converts the ultrasound pulses into electrical signals (this is how an acoustic receiver operates, by turning the received acoustic/mechanical signal into an electrical signal); 
	a Doppler ultrasound device, wherein the Doppler ultrasound device is attached to one or both of the ultrasound transmitter and the ultrasound receiver (The acoustic transducer electronics use a pulsed Doppler backscatter technique. Col. 3, lines 11-17.  Therefore, the appropriate electronics and device is provided to perform the Doppler technique.), and wherein the Doppler ultrasound device measures movement of echoes through the ultrasound pulses as a phase change comparing to the ultrasound pulses received by the ultrasound receiver (Col. 3, lines 15-17: This technique relies on determination of the frequency shift or time domain shift of backscattered signals reflecting off of particles or bubbles in a flowing fluid. This shift is preferably obtained as a function of spatial range.); and 

	Han fails to teach a plurality of ultrasound transmitter and a plurality of ultrasound receivers; wherein a pair of the ultrasound transmitters and the ultrasound receivers is positioned before a mud pump wherein a pair of the ultrasound transmitters and the ultrasound receivers is positioned after the mud pump; wherein a pair of the ultrasound transmitters and the ultrasound receivers is positioned before a solids control system; wherein a pair of the ultrasound transmitters and the ultrasound receivers is positioned after a solids control system, wherein a pair of the ultrasound transmitters and the ultrasound receivers is positioned downstream of a hopper; and wherein the computer system coverts the electrical signals into an array of velocities, wherein the array of velocities forms a velocity profile for each pair of the ultrasound transmitters and the ultrasound receivers, wherein the velocity profile is used to at least calculate viscosity for the respective pair of the ultrasound transmitters and the ultrasound receivers.
	However, Jamison teaches a system for real-time drilling fluid management wherein the drilling system includes: a mud pump (420), a solids control system (428), and a mixing hopper (434). Jamison indicates the importance of rheology (see [0004]) in drilling systems in maintaining the drilling fluid such that it has appropriate rheological characteristics to achieve the best performance overall.  This includes real-time monitoring such that chemical constituents (whether naturally occurring or added throughout the drilling operation) are maintained in proper amounts and the drilling capabilities are maximized or enhanced ([0023], [0058]).  Jamison monitors drilling fluid characteristics including, viscosity and density [0004], [0020], at various locations throughout the drilling system (Fig. 4 shows the measurement devices 436a-d located throughout).  Device 436b monitors drilling fluid as after the fluid has undergone treatment 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use the measurement system as taught by Han and duplicate the system and calculation of velocity profiles in a plurality of locations throughout a drilling system (before and after a mud pump, before and after a solids control system, and downstream of a hopper) in order to monitor the viscosity at various locations and measure the viscosity of the drilling fluid and ensure optimum drilling fluid rheology throughout the drilling system. 

Claim 2: Han in view of Jamison teaches the device of claim 1, previous.  Han fails to teach wherein the system is fluidically coupled to a drilling system to receive the drilling fluid. 
	However, Jamison teaches wherein the measurement system 436 is fluidically coupled to a drilling system (drilling assembly 400) to receive the drilling fluid.	
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use the measurement system as taught by Han and fluidically coupled the measurement system to a drilling system in order to monitor the viscosity of the drilling fluid at various locations and measure the viscosity of the drilling fluid and ensure optimum drilling fluid viscosity.

Claim 5: Han in view of Jamison teaches the device of claim 1.  Han in view of Jamison fails to teach wherein the ultrasound transmitter and the ultrasound receiver are a single element.  
	However, the use of a separate transmitter/receiver or a combined transceiver is a design choice within the scope of one of ordinary skill in the art. 

	Therefore, it would have been an obvious design choice to use a transmitter/receiver or a combined transceiver as a single element for transmission/reception of acoustic signals with the conduit Han to transmit and receive ultrasound signals.

Claim 8: Han teaches a system for rheology measurement of a drilling fluid (Han discusses measurement of a fluid flow in a flow stream as well as related art including hydraulic fracture fluid therefore it is understood that the fluid can be any flowing fluid including non-Newtonian fracture fluid; col. 1, lines 7-60) comprising: 
	an ultrasound transmitter (transmitter T, Figs. 1-2; the transmitter transmits an acoustic signal into the fluid flow; col. 2, lines 18-26), wherein the ultrasound transmitter converts electrical signals into ultrasound pulses, wherein the ultrasound pulses are directed into the fluid (that it how acoustic transmitters operate, by turning an electrical signal into an acoustic/mechanical signal);
	an ultrasound receiver(acoustic receiver R, Figs. 1-2; col. 2, lines 18-26), wherein the receiver receives the ultrasound pulses from the drilling fluid, wherein the receiver converts the ultrasound pulses into electrical signals (this is how an acoustic receiver operates, by turning the received acoustic/mechanical signal into an electrical signal); 
	 a Doppler ultrasound device, wherein the Doppler ultrasound device is attached to one or both of the ultrasound transmitter and the receiver (The acoustic transducer electronics use a pulsed Doppler backscatter technique. Col. 3, lines 11-17.  Therefore, the appropriate electronics and device is provided to perform the Doppler technique and is provided with the transmitter and receiver.), and wherein the Doppler ultrasound device measures movement of echoes through the ultrasound pulses as a phase change comparing to the ultrasound pulses received by the ultrasound receiver (Col. 3, lines 15-17: This technique relies on determination of the frequency shift or time domain shift of backscattered signals 
	a computer system (electronic module), wherein the electrical signals are converted into an array of velocities, wherein the array of velocities forms a velocity profile, wherein the velocity profile is used to at least calculate viscosity (velocity profile; col. 3, lines 18-30 From a single velocity profile at a measured pressure gradient, fluid rheological properties can be obtained over shear rates ranging from zero at the center of the tube to the maximum shear rate at the tube wall. The rheological parameters, such as, e.g., shear rate-dependent viscosity .eta., consistency index K', flow-behavior index n', yield stress .tau..sub.0, etc., that are used in a chosen rheological model, can be determined from the measurement of the shear stress--shear rate relationship. Advantageously, ultrasonic techniques can provide noninvasive, accurate, and reliable measurements.).
	Han fails to teach a plurality of ultrasound transmitter and a plurality of ultrasound receivers; wherein a pair of the ultrasound transmitters and the ultrasound receivers is positioned before a mud pump wherein a pair of the ultrasound transmitters and the ultrasound receivers is positioned after the mud pump; wherein a pair of the ultrasound transmitters and the ultrasound receivers is positioned before a solids control system; wherein a pair of the ultrasound transmitters and the ultrasound receivers is positioned after a solids control system, wherein a pair of the ultrasound transmitters and the ultrasound receivers is positioned downstream of a hopper; a Doppler ultrasound device, wherein the Doppler ultrasound device is attached to one or both of the respective pair of ultrasound transmitters and the ultrasound receivers, and a computer system wherein the electrical signals are converted into an array of velocities, wherein the array of velocities forms a velocity profile for each pair of the ultrasound transmitters and the ultrasound receivers, wherein the velocity profile is used to at least calculate viscosity for the respective pair of the ultrasound transmitters and the ultrasound receivers.
	However, Jamison teaches a system for real-time drilling fluid management wherein the drilling system includes: a mud pump (420), a solids control system (428), and a mixing hopper (434). Jamison indicates the importance of rheology (see [0004]) in drilling systems in maintaining the drilling fluid such that it has appropriate rheological characteristics to achieve the best performance overall.  This includes real-time monitoring such that chemical constituents (whether naturally occurring or added throughout the 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use the measurement system as taught by Han and duplicate the ultrasound system and calculation of velocity profiles in a plurality of locations throughout a drilling system (before and after a mud pump, before and after a solids control system, and downstream of a hopper) in order to monitor the viscosity at various locations, measure the viscosity of the drilling fluid and ensure optimum drilling fluid rheology throughout the drilling system. 

Claim 12:  Han in view of Jamison teaches the device of claim 8, previous.  Han teaches the use of ultrasound transmitter T and receiver R, Fig. 1.
	Han fails to teach wherein one or more additional ultrasound transmitters and receivers are placed at additional measurement positions in the drilling system.
	Jamison teaches the use of a plurality of measurement devices 436 throughout the drilling system 400. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use the measurement system as taught by Han and duplicate the ultrasound system and calculation of velocity profiles in a plurality of locations throughout a drilling system in order to 


Claim 13, as best understood: Han teaches a method for rheology measurement of a fluid (Han discusses measurement of a fluid flow in a flow stream as well as related art including hydraulic fracture fluid therefore it is understood that the fluid can be any flowing fluid including non-Newtonian fracture fluid; col. 1, lines 7-60) comprising: wherein the rheology measurement system comprises an ultrasound transmitter (transmitter T, Figs. 1-2; the transmitter transmits an acoustic signal into the fluid flow; col. 2, lines 18-26), an ultrasound receiver (acoustic receiver R, Figs. 1-2; col. 2, lines 18-26), converting electrical signals into ultrasound pulses, wherein the ultrasound pulses are directed into the fluid (that it how acoustic transmitters operate, by turning an electrical signal into an acoustic/mechanical signal); wherein fluid is flowing through the rheology measurement system (Figs. 1, 2; also the system is determining velocity and therefore the fluid is flowing at a velocity);
	wherein the receiver receives the ultrasound pulses from the drilling fluid, converting the ultrasound pulses into electrical signals (this is how an acoustic receiver operates, by turning the received acoustic/mechanical signal into an electrical signal); and 
	measuring movement of echoes through the ultrasound pulses as a phase change (determining a Doppler shift of the acoustic reflections in a set of time windows corresponding to a set of desired sampling regions in the fluid flow and analyzing the Doppler shifts associated with the set of sampling regions to determine one or more rheological properties of the fluid flow. ) comparing to the ultrasound pulses received by the ultrasound receiver with a Doppler ultrasound device (The acoustic transducer electronics use a pulsed Doppler backscatter technique. Col. 3, lines 11-17.  Therefore, the appropriate electronics and device is provided to perform the Doppler technique.); wherein the electrical signals are converted into an array of velocities with a computer system (electronic module), wherein the array of velocities forms a velocity profile, wherein the velocity profile is used to at least calculate viscosity (velocity profile; col. 3, lines 18-30 From a single velocity profile at a measured pressure gradient, fluid rheological properties can be obtained over shear rates ranging from zero at the center of the tube to the The rheological parameters, such as, e.g., shear rate-dependent viscosity .eta., consistency index K', flow-behavior index n', yield stress .tau..sub.0, etc., that are used in a chosen rheological model, can be determined from the measurement of the shear stress--shear rate relationship.).  The ultrasound measurements (which are presumably written into some memory in order to then analyze and create a profile) are used to determine a velocity profile.  The velocity profile indicates a shear stress-shear rate relationship.  This is then used to predict the other associated rheological properties given that they are not being directly measured (thus predicted). 
	Han fails to teach wherein the fluid is a drilling fluid; disposing a first rheology measurement system downstream of a hopper in a drilling system; flowing recirculated fluid through an interconnecting flow line, wherein the recirculated flow exits an annulus; disposing a second rheology measurement system at or near the interconnecting flow line; flowing at least a portion of the drilling fluid through the rheology measurement system; wherein the number of ultrasound transmitters ranges from two to eight; wherein the number of ultrasound receivers ranges from two to eight.
	However, Jamison teaches a system for real-time drilling fluid management wherein the drilling system includes: a mud pump (420), a solids control system (428), and a mixing hopper (434). Jamison indicates the importance of rheology (see [0004]) in drilling systems in maintaining the drilling fluid such that it has appropriate rheological characteristics to achieve the best performance overall.  This includes real-time monitoring such that chemical constituents (whether naturally occurring or added throughout the drilling operation) are maintained in proper amounts and the drilling capabilities are maximized or enhanced ([0023], [0058]).  Jamison monitors drilling fluid characteristics including, viscosity and density [0004], [0020], at various locations throughout the drilling system (Fig. 4 shows the measurement devices 
	 It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use the measurement system as taught by Han and duplicate the ultrasound system and calculation of velocity profiles in a plurality of locations throughout a drilling system (before and after a mud pump, before and after a solids control system, and downstream of a hopper) in order to monitor the viscosity at various locations, measure the viscosity of the drilling fluid and ensure optimum drilling fluid rheology throughout the drilling system.

Claim 14: Han in view of Jamison teaches the method of claim 13, previous.  Han teaches directing ultrasound pulses in a fluid conduit , Fig. 1.   Han fails to teach wherein the ultrasound pulses are directed into the drilling fluid flowing in a drill string below the surface.
	However, Jamison teaches a conduit including drilling fluid flowing in a drill string below the surface (Jamison teaches the use of a measurement device 436g below the surface, Fig. 4.  Therefore the mud is flowing and mud is flowing throughout the entire circulation including below the surface.)
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to direct the ultrasound pulses into a conduit at any point in a fluid system including into drilling fluid flowing in a drill string below the surface in order to measure the rheological properties at that point in the system. 
Claim 16: Han in view of Jamison teaches the method of claim 13, previous.  Han fails to teach drawing the drilling fluid into the rheology measurement system from one or more locations in a drilling system.
	However, Jamison teaches drawing drilling fluid into the rheology measurement system from one or more locations (436a-g) in a drilling system (the fluid is pumped (pump 420), and therefore forced into or drawn into/past the measurement system 436a-g; it is within the scope of a person having ordinary skill in the art to place a pump at a desired location to either push or pull fluid through a system).  
	It would have been obvious to a person having ordinary skill in the art to include the method of Han with the device of Jamison in order to ensure proper operation and performance of the fluids, the criticality of which is noted by both Han and Jamison.

Claim 17: Han in view of Jamison teaches the method of claim 13, previous.  Han teaches the use of ultrasound transmitter T and receiver R, Fig. 1.
	Han fails to teach wherein one or more additional ultrasound transmitters and receivers are placed at additional measurement positions in the drilling system.
	Jamison teaches the use of a plurality of measurement devices 436 throughout the drilling system 400. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use the measurement system as taught by Han and duplicate the ultrasound system and calculation of velocity profiles in a plurality of locations throughout a drilling system in order to monitor the viscosity at various locations, measure the viscosity of the drilling fluid and ensure optimum drilling fluid rheology throughout the drilling system.	

Claim 20: Han in view of Jamison teaches the device of claim 13.  Han fails to teach adjusting concentration of one or more components of the drilling fluid based at least in part on the velocity profile or rheology of a treatment fluid.

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use the system of Han with drilling system of Jamison in order to accurately monitor the drilling fluid rheology and properly adjust via added substances, as taught by Jamison, in order to ensure efficient and optimal operation of the drilling system.

Claim 22: Han in view of Jamison teaches the method of claim 13, previous.  Han in view of Jamison fails to explicitly teach evaluating performance of friction or drag reducers.  
	However, Han teaches the practice of hydraulic fractures where, in operation fluids such as gelled water fluids and cross-linked gels may be pumped downhole to create and extend fractures and place proppants therein. Fracturing fluid gel primarily contains fresh water (>99.6 % liquid phase), formate brine, diesel, guar (0.2-0.4% w/w liquid), sand (0-33% vol/vol liquid), and crosslinker or breaker polymers (0.1-0.4% vol/vol liquid phase). The preparation of the fracture fluid may involve three stages. These three stages involve various viscosities which are monitored.  Further, Jamison adds various components including friction reducers [0023].  The analysis is used to ensure that the mud meets quality criterion.  Therefore, when something is added to adjust, the resultant analysis provides information as to whether or not it has been effective in adjusting the mud. 
	It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the invention to use the measurements and information provided by Han in view of Jamison to monitor and subsequently adjust any chemicals or substances added to the drilling fluid, particularly ones known to or intended to modify rheological properties, in order to most effectively remedy any situation which is not producing expected results or a quality mud.

Claim 24: Han in view of Jamison teaches the device of claim 1.  Han teaches wherein the ultrasound transmitter and receiver are disposed on the external parameters of a conduit (the transmitter T and receiver R are located external to the pipe/conduit, see Figs. 1-3).

	However, Jamison teaches a drilling system 400 wherein the system for rheology measurement is in-line (Fig. 4 shows the measurement systems 436a-g disposed inline to measure the rheological properties).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to disposed the measurement system of Han inline in a drilling system in order to obtain measurements in real-time in order to determine how the drilling fluid changes over time, thereby serving as a quality control measure that may be useful in drilling fluid maintenance and drilling optimization.

Claim 25: Han in view of Jamison teaches the device of claim 1, previous.  Han teaches an ultrasound transmitter T and receiver R, Fig. 1, but fails to teach an ultrasound transmitter placed in one of the following positions in a drilling system: (1) a flow line in a fluid processing unit; (2) a flow line before a solids control system; or (3) between a solids control system and a retention pit.
	However, Jamison teaches the placement of a measurement systems at the following positions in a drilling system in a flow line 430 which is also before a solids control system (436a, Fig. 4).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use the device of Han at any position within a drilling system (including a flow line before or between any processing equipment) where the rheology of the fluid is desired including before and after different equipment which may knowingly have an effect on the drilling fluid rheology such that it can be modified with the use of added components to the fluid. 

Claim 26: Han in view of Jamison teaches the device of claim 1, previous.  Han teaches an ultrasound transmitter T and receiver R, Fig. 1.  Han in view of Jamison fails to teach an ultrasound transmitter placed in one of the following positions in a drilling system: (1) between a shale shaker and cones; (2) between cones and a centrifuge; or (3) between a centrifuge and a shale shaker.
 The solids control equipment 428 may include, but is not limited to, one or more of a shaker (e.g., shale shaker), a centrifuge, a hydrocyclone, a separator, a desilter, a desander, combinations thereof, and the like. In other embodiments, the solids control equipment 428 may further include one or more separators operating with magnetic fields or electric fields, without departing from the scope of the disclosure.)
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use the device of Han at any position within a drilling system where the rheology of the fluid is desired including before and after different equipment (including in a position within a particular pieces of equipment which may involve various steps to a process) which may knowingly have an effect on the drilling fluid rheology such that it can be modified with the use of added components to the fluid, or to ensure that the solids removal equipment is operating properly through each step. 

Claim 28: Han in view of Jamison teaches the device of claim 8.  Han teaches wherein the ultrasound transmitter and receiver are disposed on the external parameters of a conduit (the transmitter T and receiver R are located external to the pipe/conduit, see Figs. 1-3).
	Han fails to teach wherein the system for rheology measurement is disposed inline in a drilling system.
	However, Jamison teaches a drilling system 400 wherein the system for rheology measurement is in-line (Fig. 4 shows the measurement systems 436a-g disposed inline to measure the rheological properties).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to disposed the measurement system of Han inline in a drilling system in order to obtain measurements in real-time in order to determine how the drilling fluid changes over time, thereby serving as a quality control measure that may be useful in drilling fluid maintenance and drilling optimization.

Claim 30: Han in view of Jamison teaches the method of claim 13.  Han teaches wherein the ultrasound transmitter and receiver are disposed on the external parameters of a conduit (the transmitter T and receiver R are located external to the pipe/conduit, see Figs. 1-3).
	Han fails to teach wherein the system for rheology measurement is disposed inline in a drilling system.
	However, Jamison teaches a drilling system 400 wherein the system for rheology measurement is in-line (Fig. 4 shows the measurement systems 436a-g disposed inline to measure the rheological properties).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to disposed the measurement system of Han inline in a drilling system in order to obtain measurements in real-time in order to determine how the drilling fluid changes over time, thereby serving as a quality control measure that may be useful in drilling fluid maintenance and drilling optimization.

Claims 23, 27, and 29 are rejected under 35 U.S.C. 103 as being unaptentable over Han in view of Jamison further in view of Maier (US 7267013 herein after “Maier”).
Claim 23: Han in view of Jamison teaches the device of claim 1.  Han in view of Jamison fails to teach wherein the computer system is configured to generate a color flow display of fluid flow in a conduit. 
	However, Maier teaches ultrasound measurement including ultrasound measurements which are used to determine velocity which are then plotted in a 2D manner.  The display of the data includes shading and colors to depict differences in the mass flow.  (The approximate area of each of the velocity measurement bins within the flow is indicated by the indicators 144 in the illustration of FIG. 5. Variations in the two-dimensional mass flow, Q, are illustrated by variations in shading. In one embodiment, a color display uses different colors to depict variations in the mass flow. Col. 6, Lines 5-17)
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to display velocity data using shading or colored representation, as taught by Maier, with the velocity profiles of Han in view of Jamison in order to more easily convey to a user/operator the fluid flow within a conduit.

Claim 27: Han in view of Jamison teaches the device of claim 8.  Han in view of Jamison fails to teach wherein the computer system is configured to generate a color flow display of fluid flow in a conduit.
	Regarding the rejection of claim 27, please note the rejection as set forth above with respect to claim 23.  Claim 27 is rejected for similar reasons as claim 23; detailed discussion omitted for brevity. 


Claim 29: Han in view of Jamison teaches the method of claim 13.  Han in view of Jamison fails to teach generating a color flow display of fluid flow in a conduit.
	Regarding the rejection of claim 29, please note the rejection as set forth above with respect to claim 23.  Claim 29 is rejected for similar reasons as claim 23; detailed discussion omitted for brevity.

Claim 4 is rejected under 35 U.S.C. 103 as being anticipated by Han in view of Jamison further in view of Griffiths et al. (US20060101916 herein after “Griffiths”): Han in view of Jamison teaches the device of claim 1.  Han in view of Jamison fails to teach wherein the transmitter and receiver are on opposite sides of the conduit.
	However, the placement of a particular transmitter/receivers either on a same side of a conduit or opposite sides of a conduit is within the scope of one of ordinary skill in the art. 
	The use of transmitter/receivers (or transceivers) and the dimensions of a conduit are design choices. 
	Griffiths illustrates the use of transmitter 37 and receiver 39 positioned on opposite sides of a fluid channel (mud channel 29). 
	Various constraints can limit whether a transmitter/receiver or transceiver can be placed including space, connectivity, cost, etc.  The placement does not affect the functionality of the transmitter/receiver and the same factors need to be known about the transmission/reception properties and dimensions of the conduit. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN MORELLO whose telephone number is (313)446-6583.  The examiner can normally be reached on M-F 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEAN F MORELLO/Examiner, Art Unit 2861                                                                                                                                                                                                        4/10/2021

/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2861